Title: To Alexander Hamilton from William S. Smith, 30 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Majr. Genl Hamilton
            Sir.
            Union Camp Octr. 29th. 30th.  1799—
          
          The day after you Honoured this Camp with your presence, I was informed Capt. Patterson had presented to you, his Letter of resignation—noteing some anxiety fluttering on the Capts. mind; and being acquainted with Mrs. Pattersons solicitude, that the resignation should be accepted, I gave Capt Patterson leave of absence from this Camp, that he might reside in New York and attend to the recruiting services, untill the question relative to his resignation, should be decided
          He has communicated to me some particular affairs which in Maryland, require his personal attendance as the General Orders, put it out of my power to indulge Capt. Patterson, at his request, I solicit your indulgence to him on this Subject, I have the Honor to be, Sir, Your Most Obed. &c.
          
            W. S. Smith
            12th. Regt
          
        